In an action for a divorce *801and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Iannacci, J.), dated June 7, 2006, which granted the plaintiff’s motion, inter alia, for a protective order quashing certain subpoenas duces tecum.
Ordered that the order is modified, on the facts and in the exercise of discretion, by adding a provision thereto granting leave to the defendant, if he be so advised, to serve appropriate subpoenas following the completion of discovery and the evaluation of the parties’ business interests by the court-appointed neutral expert; as so modified, the order is affirmed, without costs or disbursements (see D’Chiutiis-Lattuga v Lattuga, 40 AD3d 800 [2007] [decided herewith]). Rivera, J.P., Florio, Dillon and Carni, JJ, concur.